Citation Nr: 1103996	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of the 
Veteran's incision and drainage scar status post excision of a 
pyogenic granuloma of the right fifth finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel





INTRODUCTION

The Veteran served on active duty from June 1982 to November 
1982, and January 2005 to May 2005.  Additionally, the Veteran 
had inactive service, although there is no official verification 
of the dates or types of inactive service.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board acknowledges the Veteran's allegations of negligent 
medical care while in service involving the excision of the 
pyogenic granuloma from his right fifth finger.  Inasmuch as the 
Veteran raises the negligence issue as a claim in and of itself, 
the Board notes that service connection may only be awarded for 
disability established as a residual to disease or injury 
(including treatment for such problems) suffered in service.  
Pertinent VA laws and regulations do not provide for any remedy 
based on allegations of negligence against the service 
department.  VA does not routinely become involved in tort claims 
against service departments and the availability of the 
disability compensation program administered by VA is limited to 
those situations where medically discernable residual 
disabilities remain following separation from service.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is necessary before the claim on appeal 
can be properly adjudicated.  

First, in the Veteran's May 2007 VA Form 9, he indicated that he 
currently receives treatment at the VA Outpatient Clinic in 
Pensacola, Florida.  No VA treatment records have been obtained 
or associated with the claims file.  38 U.S.C.A. § 5103A(b)(3) 
requires that VA make any attempts to get federal records "until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain those 
records would be futile."  Further, VA is held to have 
constructive notice of the contents of VA records at the time of 
adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the Board finds that an updated VA examination is 
needed to fully and fairly evaluate the Veteran's claims for an 
increased disability rating.  The last VA examination for the 
Veteran's disability was conducted in June 2006.  Since that 
time, he has alleged a number of symptoms not addressed at the 
last examination.  Those symptoms include a cold sensation in the 
fingers, tingling, throbbing, loss of grip strength, numbness, 
and a decreased range of motion of the hand/finger.  In the 
Veteran's representative's December 2010 Brief, it was argued 
that the Veteran appears to be suffering from neurological 
symptomatology not addressed by his current scar code rating.  
Additionally, in the brief, and in separate correspondence from 
the Veteran, it has been argued that the Veteran experiences 
great functional and occupational difficulty due to the problems 
with his right hand, although he does not allege that he is 
unemployable.  All of this is in stark contrast to the June 2006 
VA examination report which essentially describes an asymptomatic 
condition.

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a Veteran alleges that his service-connected 
disability has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(finding a Veteran is entitled to a new examination after a two-
year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination - particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  Thus, the Board has no discretion and must remand 
this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all 
records from the VA Outpatient Clinic in 
Pensacola, Florida.  Ask the Veteran if he has 
received treatment from any other VA facility and 
obtain and associate with the claims file any 
such records.

2.  Schedule the Veteran for an appropriate VA 
examination to determine the current nature and 
severity of his right finger disability.  The 
examination report must include ranges of motion, 
with notations as to the degree of motion at 
which the Veteran experiences pain, if any.  The 
examiner should identify and completely describe 
all current symptomatology.  

The examiner should review the claims folder and 
should note that review in the examination 
report.  A rationale for all opinions must be 
provided.  All indicated studies, including X-
rays and range of motion studies in degrees, 
should be conducted, and all findings should be 
reported in detail. Ask the examiner to discuss 
all findings in terms of the appropriate 
diagnostic codes.  The pertinent rating criteria 
must be provided to the examiner, and the 
findings reported must be sufficiently complete 
to allow for rating under all alternate criteria.  

The examiner should also specifically address the 
following:

a) If there is clinical evidence of pain on 
motion, the examiner must indicate the degree of 
motion at which such pain begins.  If there is 
not, the examiner must so state.  The examiner 
must determine whether objective examination 
reveals the presence of less or more movement 
than normal, weakened movement, excess 
fatigability, or incoordination.  The examiner 
must determine whether repetition causes 
additional limitation of finger or hand motion.  
Then, after reviewing the Veteran's complaints, 
the medical history, and the results of 
diagnostic testing, the examiner must render an 
opinion, based upon his or her best medical 
judgment, as to the extent to which the Veteran 
experiences functional impairments, including 
weakness, excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, etc.  

b) State what impact, if any, the Veteran's right 
finger disability has on his ability to perform 
tasks required for employment and daily living 
activities.

c) Provide an assessment of the scar associated 
with the right finger disability, including a 
determination as to its size, and whether the 
scar is deep or superficial, causes limited 
motion, is unstable, is painful, or is poorly 
nourished with repeated ulceration.

3.  The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and to 
cooperate in the development of his case. The 
consequences of failure to report for a VA 
examination without good cause may include denial 
of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After all of the above actions have been 
completed, readjudicate the Veteran's claim.  If 
the claim remains denied, issue to the Veteran a 
supplemental statement of the case, and afford 
the appropriate period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
Tresa M. Schlecht,
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


